DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment/RCE filed on 10/17/2022 and entered with an RCE.
No priority date is claimed.  Therefore, the effective filing date of this application is 02/13/2019.
Claims 17 and 18 have been amended, and no claim has been canceled or added.  Currently, claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.




Response to Arguments

Applicant’s arguments with respect to claims 17 (see Remarks, pages 7-8) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding Applicant’s arguments (see Remarks, pages 9-10) with respect to claim 20 regarding limitation “wherein a plurality of vectors are used to construct features for training the paraphrasing model including two feature vectors from a pair of sentences, one component-wise difference vector, and one component-wise multiplication vector” that the prior art fails to fail to disclose a plurality of vectors as recited, Examiner respectfully disagrees.
Lai et al. teaches a neural ranking model that is generated/trained using a plurality of vectors including query vector and product specification vector (i.e., sentence vectors (see [0033] and [0103]), a differential vector and a product vector (see [0048]), wherein query vector and product specification vector being sentence vectors as disclosed (see [0103]) can be interpreted as two feature vectors as recited, the differential vector representing a difference between the query vector and the product specification vector as disclosed ([0048]) can be interpreted as a component-wise difference vector as recited, and the product vector representing an element-wise product of the query vector and the product specification vector as disclosed (see [0048]) can be interpreted as a component-wise multiplication vector as recited.

Claim Objections

Claims 4, 6-9 and 18 are objected to because of the following informalities:  

Regarding claim 4, the recitation “the paraphrase model” in line 8 should be “the paraphrasing model” for properly referring to “a paraphrasing model” recited in line 9 of claim 1 and for being consistent in claim language.

Regarding claim 6, the recitation “the paraphrase model” in line 1 should be “the paraphrasing model” for properly referring to “a paraphrasing model” recited in line 9 of claim 1 and for being consistent in claim language.

Regarding claim 7, the recitation “the paraphrase model” in line 1 should be “the paraphrasing model” for properly referring to “a paraphrasing model” recited in line 9 of claim 1 and for being consistent in claim language.

Regarding claim 8, the recitation “the paraphrase model” in line 1 should be “the paraphrasing model” for properly referring to “a paraphrasing model” recited in line 9 of claim 1 and for being consistent in claim language.

Regarding claim 9, the recitation “the paraphrase model” in line 1 should be “the paraphrasing model” for properly referring to “a paraphrasing model” recited in line 9 of claim 1 and for being consistent in claim language.
Regarding claim 18, the recitation “the highest-ranked SQL query against the database to search the database” in lines 2-3 should be “the highest-ranked SQL query executed against the database to search the database”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 17 and 18 (effective filing date 2/13/2019) are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. Publication No. 2019/0272296, effectively filed date 11/13/2018), and further in view of Al Hasan et al. (U.S. Publication No. 2019/0325068, effectively filed date 01/23/2017).

As to claim 17, Prakash et al. teaches:
“A computer system” (see Prakash et al., Abstract, Fig. 19 and [0011]), comprising: 
“at least one processor” (see Prakash et al., Fig. 19 for processor 1910); and
“a memory device storing machine-readable instructions permitting the processor to execute a method for responding to an input question to query a database accessible to the computer system” (see Prakash et al., Fig. 19 and memory 1920 or 1930), wherein the method comprises:
“receiving an input question presented in a natural language” (see Prakash et al., [0314] for receiving a string (e.g., a question in natural language) entered via the user interface; also see [0067]);
“enumerating at least one possible Structured Query Language (SQL) query from the received input question” (see Prakash et al., [0315] for determining a set of candidate database queries based on the string; also see [0496] wherein the database query is an SQL query);
“executing a highest-ranked SQL query against the database to search the database” (see Prakash et al., [0067] and [0199] for selecting and using/executing the best N (e.g., the best one) candidate database queries to search the database, wherein the best one of candidate database queries selected after ranking as disclosed is the highest ranked candidate database query as recited; also see [0318]-[0319]); and
“providing a result of the executing of the highest-ranked SQL query as a response to the input question” (see Prakash et al., [0319]-[0320] for providing data based on the search results generated based on searching the database using the selected candidate database query (e.g., SQL query); also see [0199] and [0067]).
In addition, Prakash et al. teaches a feature of ranking the database queries (e.g., SQL queries) translated from the natural query based on comparing/matching words/keywords/attribute/values between the natural language query and the database queries (see Prakash et al., [0188]-[0190] for ranking based on comparison for matching/similarity).
However, Prakash et al. does not explicitly teach a feature of ranking using a trained module based on a comparison of similarity equivalently recited as follows:
“using a paraphrasing model that is pre-trained to rank the enumerated at least one possible SQL query based on a comparison of similarity”.
On the other hand, Al Hasan et al. teaches teach a feature of ranking using a trained module based on a comparison of similarity (see Al Hasan et al., [0047] for ranking the candidate paraphrase using a learning model configured to compare a semantic similarity and novelty of candidate paraphrase word choices to a target sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Al Hasan et al.'s teaching to Prakash et al.’s system by implementing a feature for ranking using a learning model configured to rank structured queries with respect to the search query based on comparing a semantic similarity (i.e., comparison of similarity) as disclosed.  Ordinarily skilled artisan would have been motivated to do so to provide Prakash et al.’s system with a more effective way to rank the structured queries with respect to the input query by using a pre-trained model (i.e., machine learning model).

As to claim 18, this claim is rejected based on the same reason as above to reject claim 17 and similarly rejected including the following:
Prakash et al. as modified by Al Hasan et al. teaches:
“providing an interpretation of the highest-ranked SQL query executed against the database to search the database” (see Prakash et al., [0495]-[0496] for generating and presenting a natural language representation of the SQL query into the user interface; also see [0199] wherein the selected candidate database query is the best one (i.e., highest ranked query)).

Claim 20 (effective filing date 2/13/2019) is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. Publication No. 2019/0272296, effectively filed date 11/13/2018), in view of Al Hasan et al. (U.S. Publication No. 2019/0325068, effectively filed date 01/23/2017), and further in view of Lai et al. et al. (U.S. Publication No. 2019/0325068, effectively filed date 04/19/2018).

As to claim 20, Prakash et al. as modified by Al Hasan et al. teaches all limitations as recited in claim 17.
In addition, Prakash et al. as modified by Al Hasan et al. teaches:
“as implementing a cloud service” (see Prakash et al., [0067] and [0552] wherein the database analysis server is implemented using one or more cloud computing providers, wherein the service provided by the server implemented in cloud environment as disclosed can be interpreted as a cloud service as recited”,
“wherein the database includes a relational database” (see Prakash et al., [0437] for a relational database).
In addition, Prakash et al. as modified by Al Hasan et al. teaches a learning model for ranking (see Prakash et al., [0188] for ranking candidate database queries; also see Al Hasan et al., ranking using a learning model), and the learning model using vectors (see Al Hasan et al., [0002]). 
However, Prakash et al. as modified by Al Hasan et al. does not explicitly teaches the learning model including a plurality of vectors as specifically recited as follows:
“wherein a plurality of vectors is used to construct features for training the paraphrasing model including two feature vectors from a pair of sentences, one component-wise difference vector, and one component-wise multiplication vector”.
On the other hand, Lai et al. explicitly teaches the learning model including a plurality of vectors as specifically recited as follows:
 “wherein a plurality of vectors is used to construct features for training the paraphrasing model including two feature vectors from a pair of sentences, one component-wise difference vector, and one component-wise multiplication vector” (see Lai et al., [0047] and [0103] vectors used in the neural ranking model including sentence vectors corresponding to sentences (e.g., query vector and product specification vector); also see [0048] and [0108] for a difference vector (i.e., component-wise difference vector) and a product vector (i.e., component-wise multiplication vector) (see [0042])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lai et al.'s teaching to Prakash et al.’s system (as modified by Al Hasan et al.) by implementing a feature for using a plurality of vectors in training and generating a ranking model for ranking SQL queries with respect to a natural language query.  Ordinarily skilled artisan would have been motivated to do so to provide Prakash et al.’s system with effective way to rank the structured queries with respect to the input query using a ranking model trained by on pre-defined textual items/vectors (e.g., SQL queries and natural language queries). In addition, both of the references (Prakash et al. and Lai et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, system for responding and/or ranking content items with respect to a user natural language query.  This close relation between both of the references highly suggests an expectation of success when combined.

Allowable Subject Matter

Claims 1-16 are allowed.

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record fails to teach, suggest or render obvious to a feature of using a paraphrasing model to rank the enumerated one or more SQL queries, wherein the paraphrasing model pretrained to determine a comparison of sequence of utterances in two sentences, a first sentence comprising the input question and the second sentence comprising a SQL query of the enumerated one or more SQL queries as recited in independent claim 1.

The prior art of record fails to teach, suggest or render obvious to a feature of executing, for each possible SQL query, a paraphrase model that measures a probability of similarity between a sequence of utterances generated for that SQL query and the sequence of utterances generated for the input query as recited in independent claim 13.

The prior art of record fails to teach, suggest or render obvious to a feature of using a paraphrasing model to rank the enumerated at least one SQL query, wherein the paraphrasing model comprises a pre-trained Long Short-Term Memory Recurrent Neural Network (LSTM RRN) that receives two sentences as input and determines a similarity of the two sentences, wherein one sentence of the two sentences comprises utterances generated from the input question and the other sentence comprises utterances generated from a possible SQL query as recited in claim 19.











Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Phuong Thao Cao/Primary Examiner, Art Unit 2164